DETAILED ACTION
	Applicant’s response, filed 10/19/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-6, 10-13, and 22-23 are pending.
Claims 7-9 and 14-21 are canceled.
Claims 1, 4, and 23 are amended.
Claims 1-6, 10-13, and 22-23 are rejected.
Claim Interpretation
In claim 1, “a same mechanism of response to the cancer treatment” in the limitation, starting on line 1 of page 2, “responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment” is interpreted as being indicative only of a shared genetic response to the cancer treatment.
Claim Rejections- 35 USC § 112
35 USC 112(a)
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.

35 USC 112(b)
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant rejection is newly stated and is necessitated by claim amendment.
Claim 1 recites “A computer-implemented method for targeted treatment for a new patient” and the limitation, starting on line 4 of page 2, “determining a further treatment for the new patient based on the determination that the new patient and the clump of subjects have the same mechanism of response to the cancer treatment”. Under the BRI, no criteria are recited for determining a further treatment beyond being based on the determination that the new patient and the clump of subjects have the same mechanism of response, i.e., that a determination has been made. The claim further recites the at least two groups of further treatment that are selected from. However, the claims do not recite any steps that link the selected treatments to the genetic response, the common feature, or the shared mechanism of response for the new patient. Therefore, it is not clear that the claims are directed to targeted treatment for the new patient. It is recommended to amend the claims to recite the criteria or steps necessary to select a targeted further treatment for the new patient in order to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-13, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a computer-implemented method for targeted treatment for a new patient [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
The claims also recite a law of nature or a natural phenomenon. The MPEP at 2106.04(b) further explains that laws of nature and natural phenomena include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) as well as a law of nature or a natural phenomenon.
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Independent claim 1: determining a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; 
creating a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ's for each of the plurality of subjects based on the second sample genomic data compared to the first sample genomic data; 
biclustering the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or shared cluster of genetic changes; 
comparing genomic data of the new patient to the common feature for a clump of P201808525US01216/288,371 subjects, wherein the new patient is undergoing the cancer treatment; 
responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment; 
determining a further treatment for the new patient based on the determination that the new patient and the clump of subjects have the same mechanism of response to the cancer treatment.
Dependent claim 2: permuting the matrix of the plurality of subjects and the features and re-biclustering the permuted matrix to provide permuted clumps of subjects.
Dependent claim 3: connecting the clumps of subjects by a feature edge for clumps that share features, a subject edge for clumps that share subjects, or a combination thereof.
Dependent claim 4: correlating the common feature and a phenotype of the clump of subjects, wherein the phenotype of the clump of subjects is selected from the group comprising expressed cell surface receptors, blood markers, and lymphocyte counts.
Dependent claim 6: identifying a common mechanism of response to the treatment based on the common feature.
Dependent claim 10: determining a noise threshold for the δ's based on an overall distribution of δ values.
Dependent claim 11: determining a p-value for the δ's, or determining a lower bound for the δ's.
Dependent claim 12: binarizing the δ's.
Dependent claim 13 recites additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually manipulate data using mathematical concepts such as biclustering and permuting, visualize results by making connections between clumps, and make correlations and decisions based on the obtained results, including comparing data from a new patient and determining a further treatment. There are no specifics as to the methodology involved in “determining,” “creating,” “biclustering,” “comparing,”  “permuting,” “connecting,” “correlating,” and “identifying” and thus, under the BRI, one could simply, for example, make a list of the genetic changes between samples and analyze said data, for example, with pen and paper, and make decisions or correlations based on those results in one’s mind.
The law of nature recited in claim 4 is evaluated under the BRI and determined herein to cover a correlation between a genetic change or genetic changes and phenotype in the subjects. This correlation exists before identification by the method, and remains unchanged after detection. 
Therefore, claim 1 and any claims dependent therefrom recite an abstract idea or a law of nature [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “inputting genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a cancer treatment, and second sample genomic data from a second sample taken after the cancer treatment, the genomic data comprising a variant allele frequency, the cancer treatment comprising radiation therapy; 
and administering the further treatment to the new patient having the common feature, the further treatment being administered is selected from at least two of the group consisting of a signal transduction pathway inhibitor, an antimicrotubule agent, a nitrogen mustard, a nitrosourea, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an antitumor antibiotic, a hormone, a cell cycle signaling inhibitor, or a combination of the foregoing”.
Claim 5 recites steps that further limit the genomic data and the treatment recited in claim 1.
Claims 22 further limits the cancer treatment is further selected from the group consisting of administration of a chemotherapeutic agent, surgery, chemotherapy, targeted therapy, hormone therapy, stem cell transplant, or a combination including at least one of the foregoing.
Claim 23 further limits the treatment for cancer for the plurality of subjects is for leukemia.
Independent claims 1 includes a computer-implemented method comprising a processor.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “inputting”, perform functions of collecting the data needed to carry out the abstract idea and mathematical concepts. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a computer-implemented method comprising a processor” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The additional element of administering the further treatment does not integrate the judicial exceptions into a practical application for the following reasons. Judicial exceptions can be integrated into a practical application when a particular treatment for a disease or medical condition is effected, and when the limitation has more than a nominal or insignificant relationship to the exceptions (See MPEP 2106.04(d)(2)). First, the cancer as claimed is not a specific type of cancer, and the treatment comprising radiation therapy is not identified as a specific type of treatment to a specific cancer. Further, there is no indication in the claim pertaining to any particular type of genomic data for the plurality of subjects such that random genetic changes would be indicative of all types of cancer. Thus, comparing genomic data that is unknown from a new patient that happens to be undergoing radiation therapy does not inform any particular type of cancer. Second, the claims do not recite any limitations that indicate that the provided clumps would lead one to know that the mechanism of response to cancer is the same, either within the clump of subjects or between the clump of subjects and the new patient because the cancer is not limited to a specific type of cancer. Third, claim 1 recites comparing genomic data from a new patient that has received cancer treatment comprising radiation therapy to the common feature for a clump of subjects. The common feature is determined by biclustering the genetic changes between samples taken prior to and after a treatment. The claims do not provide any indication that the treatment between the subjects and the new patients is for the same disease type of cancer, nor do the claims provide any indication why a further treatment is necessary for the new patient. As described in the MPEP at 2106.04(d)(2)(b), the treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception and must use the exception in a meaningful way. As the instant claims do not demonstrate how the judicial exceptions involved in identifying common features by biclustering genetic changes of the plurality of subjects are used to determine a further treatment for the new patient, the treatment step does not have more than a nominal or insignificant relationship to the exception. Further, in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., (887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018)), the judicial exceptions cited in the claims were used to safely treat patients with a drug based on their genotypes. Such a practical application is based on the assignment of a particular drug in response to a particular disease (emphasis added). In the instant application, the recitation in claim 1 of a patient undergoing a cancer treatment of radiation therapy does not provide a particular disease or any indication of how the recited further treatments are particularly selected to treat cancer in such a broad sense. While claim 23 recites the particular disease of leukemia, but the specification does not provide support for whether the recited further treatments are particular for treating leukemia. As such, the additional element of administering the further treatment in claim 1 is extra-solution activity and does not integrate the judicial exceptions into a practical application.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Pellini et al. (US 2020/0211679 A1) discloses that inputting is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0199]. Additionally, the prior art to Riaz et al. (Cell, (2017) 171(4), pp.934-949 and e1-e6) discloses that determining the variant allele frequency of patients before and after cancer treatment is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract and (p. 936, col. 2, par. 2; p. e4, par. 1). As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Pellini et al. (US 2020/0211679 A1) teaches that computing elements are routine, well-understood and conventional in the art at [0191-0204]. The specification also includes descriptions of generic computer processors and systems at [0060-0070]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
The courts have also found limitations adding the words "apply it" (or an equivalent) (i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). The prior art to Hall et al. (US 2020/0370124; priority 11/17/2017) discloses that administering a different combination therapy, consisting of hormone treatment, anti-tumor antibiotics, topoisomerase inhibitors, and cell cycle signaling inhibitors, to leukemia patients based on their response to the initial treatment of radiation therapy are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0032, 0035, 0097, 0347, and 0349]. As such, the “apply it” limitation as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Response to Applicant Arguments
Applicant submits that claim integrates the judicial exception into a practical application of targeted treatment for a new user with respect to cancer. Applicant submits that, at Step 2A, Prong Two, the further treatment is a practical application of the judicial exceptions recited in the steps of inputting data, biclustering the genomic data, and determining a same mechanism of response to the cancer treatment. 
It is respectfully submitted that this is not persuasive. As noted in the above rejection and reiterated here, while the claims recite that the new patient is undergoing cancer treatment and is administered a further treatment selected from the recited list. Claim 1 recites comparing genomic data from a new patient that has received cancer treatment comprising radiation therapy to the common feature for a clump of subjects that have also received radiation therapy. The common feature is determined by biclustering the genetic changes between samples taken prior to and after a treatment. The claims do not provide any indication that the disease (cancer) between the subjects and the new patients is similar, Therefore, the disease is not a specific disease as claimed.  As described in the MPEP at 2106.04(d)(2)(b), the treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception and must use the exception in a meaningful way. As the instant claims do not demonstrate how the judicial exceptions involved in identifying common features by biclustering genetic changes of the plurality of subjects are used to determine a further treatment for the new patient, the treatment step does not have more than a nominal or insignificant relationship to the exception. Further, the different treatments are not particular because the disease being treated is not particular. The recitation in claim 1 of a patient undergoing a cancer treatment does not provide a particular disease or any indication of how the recited further treatments are particularly selected to treat cancer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 12-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. (2012 IEEE 12th International Conference on Data Mining Workshops (pp. 131-138) in view of Riaz et al. (Cell, (2017) 171(4), pp.934-949 and e1-e6), Keegan et al. (US 2022/0011313 A1, priority 12/14/2018), and Hall et al. (US 2020/0370124; priority 11/17/2017). The following is a new grounds of rejection and is necessitated by claim amendment.    
Claim 1 recites a computer-implemented method for targeted treatment for a new patient comprising: 
inputting, to a processor, genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a cancer treatment, and second sample genomic data from a second sample taken after the cancer treatment, the genomic data comprising a variant allele frequency, the cancer treatment comprising radiation therapy; 
determining, by the processor, a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; 
creating, by the processor, a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ 's for each of the plurality of subjects based on the second sample genomic data compared to the first sample genomic data; 
biclustering, by the processor, the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or a shared cluster of genetic changes; 
comparing, by the processor, genomic data of the new patient to the common feature for a clump of P201808525US01216/288,371 subjects, wherein the new patient is undergoing the cancer treatment; 
responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment; 
determining a further treatment for the new patient based on the determination that the new patient and the clump of subjects have the same mechanism of response to the cancer treatment; 
administering the further treatment to the new patient having the common feature, the further treatment being administered is selected from at least two of the group consisting of a signal transduction pathway inhibitor, an antimicrotubule agent, a nitrogen mustard, a nitrosourea, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an antitumor antibiotic, a hormone, a cell cycle signaling inhibitor, or a combination including of the foregoing.
Regarding claim 1, the prior art to Király discloses a biclustering method for the analysis of gene expression data that can be applied to microarray or next-generation sequencing based data sets (abstract). As Király teaches that their algorithm is executed on a single processor thread, it is considered that Király fairly teaches a computer-implemented method where the steps are performed by a processor. Király teaches that when statistical testing has been applied to detect differentially expressed genes (i.e., determining a plurality of δ’s which are genetic changes in genomic data) in several sample condition comparisons, the expression status of each gene in each comparison can be presented as a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) (i.e., creating a matrix comprising both the comparisons and the features, where the comparisons are considered as the second sample genomic data compared to the first sample genomic data for the plurality of subjects), and that with biclustering, it is then possible to discover groups of genes with similar regulation patterns (i.e., clumps sharing a common feature) across the comparisons (i.e., genomic data of the subjects) (page 133, column 2, paragraph 4). Király teaches the output of their algorithm is a list of all maximal biclusters (Algorithm 1, page 133 and Algorithm 2, page 134), where biclusters are comprised of genes only with correlated expression values (page 137, column 1, paragraph 2). 	
Király does not teach genomic data from a plurality of subjects which comprises first sample genomic data from a first sample taken prior to a cancer treatment, and second sample genomic data from a second sample taken after the cancer treatment, the genomic data comprising a variant allele frequency.  
However, the prior art to Riaz teaches assessing genomic changes (i.e., δ's, a genetic change in the second sample genomic data compared to the first sample genomic data) in tumors from 68 patients with advanced melanoma (i.e., cancer) before and after nivolumab initiation (i.e., genomic data from a plurality of subjects, prior to and after cancer treatment) (abstract). Riaz teaches calculating the variant allele frequencies for each single nucleotide variant in order to determine whether Nivo therapy affects tumor mutation load and intratumor heterogeneity (p. 936, col. 2, par. 2; p. e4, par. 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király for identifying maximal biclusters of genes across comparisons with the samples of Riaz collected before and after a treatment for multiple subjects. The motivation would have been to apply a method developed for simultaneously handling up- and down-regulated genes to discover all maximal biclusters (abstract), where biclusters are able to identify gene subsets that are typically co-expressed only under a subset of samples (page 131, column 2, paragraph 1), as taught by Király, to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. It would have been obvious to the use of variant allele frequency as taught by Riaz in the biclustering analysis of Király because variant allele frequencies are just one example of genomic data, and calculating the changes between variant allele frequencies, as taught by Riaz, is common in the art. Thus, it would have been obvious to one of ordinary skill in the art to replace the data analyzed by Király with the data of Riaz, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predicted, as Király does not limit the types of comparisons applicable to their method, and measuring genetic changes in response to a treatment, as taught by Riaz, is common in the art. 
	Király in view of Riaz do not teach the limitations of comparing genomic data of a new patient to the common feature for a clump of subjects, determining a further treatment for the new patient based on the determination that the new patient and the clump of subjects have the same mechanism of response to the cancer treatment, or administering the further treatment.
However, the prior art to Keegan teaches panels of biomarkers, and methods of using comparisons of changes in the levels of these biomarkers before and during therapy to predict response and guide therapy selection [0003]. Keegan teaches comparing the levels of specific proteins (i.e., genomic data) (Table A) in initial and subsequent samples (i.e., samples prior to and after a treatment), and identifying a subject (i.e., a new subject) who has either decreased levels or increased/no change in the levels of the one or more proteins in the subsequent sample as compared to the initial sample (i.e., the common feature for a clump of subjects) in order to select therapy for the subjects [0005]. Keegan teaches that in subjects who are predicted to respond poorly or not at all to the immunotherapy (i.e., mechanism of response), the methods can include only an additional, different, immunotherapy agent [0047], where the second agent can include antimetabolites, alkylating agents, anthracyclines, antibiotics, cis-dichlorodiamine platinum (II) (DDP) cisplatin (a platinum agent), or anti-angiogenic agents, amongst others [0060] (i.e., determining and administering the further treatment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for using a biclustering method to identify common responses to a cancer treatment with the method of Keegan for characterizing the responses of subjects to cancer treatments in order to identify subjects needing different treatments because it would be beneficial to use early molecular indices of response to inform treatment decisions. The motivation would have been to identify non-responders early in the course of treatment to allow the allocation of maximally effective therapy to the highest risk group, as taught by Keegan [0047]. Although the methods of Király in view of Riaz and of Keegan involve different mechanisms to identify common responses to a treatment, once those common responses are identified, the method for comparing genomic data from a new patient to the common response and selecting and administering a different treatment would have the same predictable function. Therefore, one could have combined the methods of Király in view of Riaz and of Keegan, and in that combination, each method would have performed the same function as it did separately.
While Riaz teaches analyzing the response to nivolumab (i.e., a cancer treatment) and Keegan teaches analyzing the response to immuno-oncology drugs (i.e., cancer treatment) (abstract) and additional therapy of radiotherapy (i.e., radiation therapy) [0006], Király in view of Riaz and Keegan do not teach the limitations of the plurality of subjects and the new patient undergoing a cancer treatment comprising radiation therapy or administering the recited types of further treatments.
However, the prior art to Hall discloses systems and methods for predicting the efficacy of a cancer therapy in a subject, to determine a therapy indicator for use in assessing responsiveness to cancer therapy, to determine whether a subject is likely to respond to a new cancer therapy, and/or to determine whether a subject is likely to continue to respond to current cancer therapy (abstract). Hall teaches that the number, percentage or ratio (i.e., variant allele frequency) of particular types of single nucleotide variations (SNVs) in the nucleic acid of a subject with cancer who responds to therapy is different to that of a subject who does not respond to therapy [0007]. Hall teaches a computational model for generating therapy indicator for use in assessing responsiveness to cancer therapy for a subject by a) for each of a plurality of reference subjects: i) obtain reference subject data indicative of: (1) a sequence of a nucleic acid molecule from the reference subject; and, (2) a responsiveness to cancer therapy; ii) analyze the reference subject data to identify single nucleotide variations (SNVs) within the nucleic acid molecule; iii) determine a plurality of metrics using the identified SNVs; b) use the plurality of reference metrics and known responsiveness for a number of reference subjects to train at least one computational model, the at least one computational model embodying a relationship between a responsiveness to cancer therapy and the plurality of metrics [0015-0029]. Hall teaches performing clustering using the reference subject attributes to determine clusters of reference subject having similar reference subject attributes and training the at least one computational model at least in part using the reference subject clusters, where the attributes can include the medical intervention or radiotherapy (i.e., a cancer treatment comprising radiation therapy) [0019]. Hall teaches a method for determining the likelihood that a subject with cancer will respond to a cancer therapy or will continue to respond to a cancer therapy [0030-0032], where the methods can further comprise providing a recommendation to the subject to: begin the cancer therapy if it is determined that the subject is likely to respond to the cancer therapy; continue the cancer therapy if it is determined that the subject is likely to continue responding to the cancer therapy; begin a different cancer therapy if it is determined that the subject is unlikely to respond to the cancer therapy; or cease the cancer therapy if it is determined that the subject is unlikely to continue responding to the cancer therapy [0032]. Hall teaches that the cancer therapy is selected from among radiation therapy, non-targeted chemotherapy, hormone therapy, immunotherapy or targeted therapy [0035, 0097]. Hall teaches that non-targeted chemotherapy includes anti-tumor antibiotics, topoisomerase inhibitors, and mitotic inhibitors (i.e., cell cycle signaling inhibitor) [0349]. Hall teaches that cancer therapy may be monovalent (i.e. a single therapy) or combination therapy (i.e., two or more therapies) [0097; 0113; 0346; 0366]. Hall teaches that in instances where a subject is determined to be unlikely to respond to a cancer therapy, the methods may involve administering a different cancer therapy to the subject, where the different cancer therapy is a combination therapy that includes one or more of radiotherapy, surgery, chemotherapy, hormone therapy, immunotherapy and targeted therapy [0366].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz and Keegan for using a biclustering method to identify common responses to a cancer treatment for the determination of a further treatment with the method of Hall for predicting non-responding patients to a first treatment and administering a different combination cancer therapy because the references are in the same field of endeavor. The motivation would have been to predict which patients will respond to therapy and which patients will not, and to predict which patients will continue to respond to a cancer therapy that they are on, and which patients will develop resistance to the therapy, essentially resulting in relapse, as taught by Hall [0006]. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately for the predictable task of predicting patient responses to treatment by identifying similar patients using biclustering, in order to determine a further treatment based on that response.
Regarding claim 4, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Király does not teach correlating the common feature and a phenotype of the clump of subjects.
However, Hall teaches performing clustering using the reference subject attributes to determine clusters of reference subject having similar reference subject attributes [0019]. Hall teaches that reference profiles (i.e., a plurality of subjects with common features) correlate with a likelihood of responsiveness to cancer therapy a likelihood of non-responsiveness to therapy (i.e., a phenotype) [0335-0336]. Hall teaches that “correlating” generally refers to determining a relationship between one type of data with another or with a state (i.e., a phenotype) [0101]. Hall teaches that “resistance to cancer therapy” refers to non-responsiveness of a cancer to a cancer therapy, which can be assessed using a range of parameters well known to those skilled in that, including cancer progression and immunological markers and/or responses [0113]. Immunological markers are here interpreted to encompass blood markers and lymphocyte counts. As Hall teaches correlating reference profiles with the state, or phenotype, of being non-responsive to therapy, which can be assessed using immunological markers, it is considered that Hall fairly teaches the limitations of the claim.
Regarding claim 5, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. As Király teaches that raw sequence reads are typically mapped to the reference genome during analysis (page 132, column 2, paragraph 5), it is considered that Király fairly teaches the limitation regarding the genomic data being from the genome of the subject. Király does not teach that the samples are biopsy samples and that the treatment is a cancer treatment or that the samples are microbiome gastrointestinal samples and the treatment is antibiotic treatment, cancer treatment, and/or immunotherapy.
However, Riaz teaches analyzing paired pre- and on-therapy biopsy samples (i.e., the first and second samples are biopsy samples) from multiple patients (i.e., the plurality of subjects) (Figure 3; page 936, column 2, paragraph 2), where the therapy is Nivo, or nivolumab (page 936, column 2, paragraph 2), a type of immune checkpoint inhibitor which is used to treat many different tumor types (i.e., a cancer treatment). 
Regarding claim 6, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Király does not teach identifying a common mechanism of response to the treatment based on the common feature. 
However, Riaz teaches that whole-exome sequencing revealed that mutation and neoantigen load were reduced in patients responding to treatment and that transcriptome analyses before and during nivolumab therapy revealed increases in distinct immune cell subsets, activation of specific transcriptional networks, and upregulation of immune checkpoint genes that were more pronounced in patients with response (i.e., common mechanisms of response) (abstract, page 938, column 1, paragraph 1 through column 2, paragraph 1, and page 942, column 1, paragraph 2 through column 2, paragraph 2).
Regarding claim 12, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Király teaches that the most popular biclustering methods have been developed for discretized, and in practice, binarized data (page 131, column 2, paragraph 4). As Király shows a matrix comprised of binarized data in Figure 1 (left panel labeled BIMAX), it is considered that Király fairly teaches the limitations of the claim (i.e., binarizing the δ's prior to creating the matrix).
	Regarding claim 13, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Király teaches performing statistical analysis to identify differentially expressed genes, and discretizing the values as 1's signifying up-regulation, -1's down-regulation and 0's no change (i.e., an expression level change of at least one gene) (page 135, column 2, paragraph 4). 
	Regarding claim 22, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Király does not teach a cancer treatment.
	However, Riaz teaches assessing genomic changes in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., an immunotherapy). 
Regarding claim 23, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Király does not teach a cancer treatment for leukemia.
However, Hall teaches that exemplary cancers examined with their method include lymphocytic leukemia [0347]. 
Regarding claims 4-6, 12-13, and 22-23, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, features of the methods of Király in view of Riaz, Keegan, and Hall for identifying biclusters of subjects and common gene expression changes in response to a treatment because the references are in the same fields of endeavor, methods for analyzing responses in genomic data and methods for analyzing genomic responses to cancer treatments. The motivation would have been to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz, and to predict patient responses to cancer therapy, as taught by Hall [0006]. Regarding claim 4, it would have been obvious to one of ordinary skill in the art to use the methods of Hall to correlate the biclustered subjects identified with the biclustering methods of Király with a given phenotype, including responsiveness to cancer therapy as assessed with immunological markers, as taught by Hall, because one of ordinary skill in the art would have been able to carry out such a combination, predictable result of correlating patient response to an initial therapy to predict the responses of other patients. Regarding claims 5-6, it would have been obvious to one of ordinary skill in the art to analyze the samples of Riaz with the analysis method of Király to identify common features among cancer patients, potentially with leukemia, treated with an immunotherapy agent, like Nivolumab, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable. Király does not limit the types of samples for analysis by their method, and the biopsy samples and immunotherapy agent of Riaz are just one type of tissue sample and cancer treatment common to the art. Further analysis of the common features using the methods of Riaz and Keegan would have resulted in identifying common mechanisms of response to the treatment. Regarding claims 22-23, it would have been obvious to analyze any collected samples for genetic changes to any treatment, including radiation treatment for leukemia and immunotherapy treatments as taught by Hall and Riaz, as Király teaches a general method for biclustering changes in genomic data and does not limit the types of data that can be analyzed. It would have therefore also been obvious to analyze samples from patients receiving combinations of therapies or treatment because such treatment would not be expected to alter the resulting data in a way that would be incompatible with the methods of Király.
B. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., Keegan et al., and Hall et al., as applied to claim 1, and in further view of Gusenleitner et al. (Bioinformatics (2012), 28(19), pp.2484-2492). This rejection is newly recited and is necessitated by claim amendment.  
Regarding claim 2, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Neither Király, Riaz nor Keegan nor Hall teach permuting and re-biclustering the matrix.  
However, the prior art to Gusenleitner teaches a method to transform gene expression profiles into binary gene set profiles by discretizing results of gene set enrichment analyses and  applying an iterative bi-clustering algorithm to identify groups of gene sets that are coordinately associated with groups of phenotypes across multiple studies (abstract). Gusenleitner teaches permuting the sample labels (i.e., of the matrix) of real datasets by random shuffle to determine what modules are recovered (page 2486, column 2, paragraph 1), where modules are groups of phenotypes whose gene expression profiles are enriched in similar gene sets (page 2485, column 1, paragraph 1). As the permuted matrix produced by the change in sample labels would have had to be re-biclustered to produce the modules, it is considered that Gusenlietner fairly teaches the limitations of the claim.	 
	Regarding claim 2, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in Riaz, Keegan, and Hall for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Gusenleitner for identifying gene set and phenotype correlations, as well as permuting and re-biclustering the matrix. The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz and Keegan, as well as the need to correlate identified biclusters with phenotypes and to test for the generation of spurious results, as taught by Gusenleitner, to accomplish this goal, would have led one of ordinary skill in the art to choose a combination of appropriate analysis methods, in order to use gene set analysis to identify such gene sets whose expression distinguishes biological conditions, even if single-gene analysis fails to find significant associations with the phenotype (page 2484, column 1, paragraph 2), while demonstrating the recovery of only small modules with low or negative weighted scores (i.e., a test for the generation of false negative results) (page 2485, column 1, paragraph 1), as taught by Gusenleitner. Therefore, it would have been obvious to use the methods of Király in view of Riaz and Keegan in combination with the methods of Gusenleitner to identify gene set-phenotype associations.
C. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., Keegan et al., and Hall et al., as applied to claim 1, and in further view of Supper et al. (BMC bioinformatics (2007), 8(1), pp.1-14). This rejection is newly recited and is necessitated by claim amendment.
Regarding claim 3, Király in view of Riaz, Keegan, and Hall teach claim 1 as described above. Neither Király, Riaz, Keegan, nor Hall teach connecting the clumps of subjects by a feature edge for clumps.  
	However, the prior art to Supper teaches a probabilistic clustering approach for 3D gene-condition-time datasets, which defined three types of modules which are essentially different types of biclusters (abstract). Supper teaches that biclustering algorithms mine for subsets of genes and conditions within a permutable matrix of expression values to extract modules (i.e., clumps) (page 3, column 1, paragraph 1). Supper teaches connecting modules with edges that indicate the amount of overlap, in terms of the number of genes, between the modules (page 11, column 2, paragraph 5, and Figures 3 and 5). 
	Regarding claim 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz, Keegan, and Hall for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method for connecting modules as taught by Supper. It would have been obvious to make connections between the modules based on the data being analyzed and the question being asked, i.e., to identify connections between modules that share common subjects and common genetic changes. The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz, Keegan, and Hall, as well as the need to visualize the relationship between the identified modules, or biclusters, as taught by Supper, to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate analysis method and visualization technique in order to visualize the number of genes shared by different modules in a graph (page 11, column 2, paragraph 5), as taught by Supper, and, by extension to the method of Király in view of Riaz and Keegan, the subjects shared by the modules. Therefore, it would have been obvious to use the edge connection graphs as shown in Supper in combination with the analysis method as taught by Király in view of Riaz, Keegan, and Hall to visualize the relationships between identified biclusters. 
D. 	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., Keegan et al., and Hall et al., as applied to claim 1, and in further view of Koch et al. (American Journal of Respiratory Cell and Molecular Biology (2018), 59(2), pp.145-157).  This rejection is newly recited and is necessitated by claim amendment.
	Regarding claim 10, Király in view of Riaz, Keegan, and Hall teaches claim 1 as described above. Neither Király, Riaz, Keegan, nor Hall teach determining a noise threshold for the δ's.
However, the prior art to Koch teaches the steps of a typical RNA-seq analysis (abstract). Koch teaches analyzing the distribution of expressed genes to determine the noise threshold (pages 147-148, Filtering Out Noise). 
	Regarding claim 11, Király in view of Riaz, Keegan, Hall, and Koch teaches claims 1 and 10 as described above. Neither Király, Riaz, Keegan, nor Hall teach that determining the noise threshold for the δ's comprises determining a p-value for the δ's or a lower bound for the δ's.
	However, Koch teaches that after the initial quality control steps, outlier removal, and filtering (i.e., determining the noise threshold), the data are ready for analysis to identify differentially expressed genes, where a pairwise comparison between two groups results in an assignment of P values for each gene (page 149, Identification of DEGs and Visualization).
	Regarding claims 10-11, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz, Keegan, and Hall for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Koch for determining a noise threshold and a P value. It would have been obvious to one of ordinary skill in the art to replace the gene expression values of Koch with the differentially expressed genes of Király, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable. The nature of the problem to be solved, assessing changes in genes before and after treatment in the method of Király in view of Riaz, Keegan, and Hall, as well as the need to assess whether those changes are statistically significant to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate statistical test. Therefore, it would have been obvious to use the method of Király in view of Riaz, Keegan, and Hall in combination with the statistical analysis of Koch to assess whether differences in the genes of the two comparisons are significantly different (page 149, column 2, paragraph 1), as taught by Koch. 
Response to Applicant Arguments
1.	Applicant submits that Keegan fails to disclose or render obvious administering the further treatment selected from at least two of the group of recited treatments.
	With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.
2.	Applicant submits that the combination of the cited references fail to disclose or render obvious determining a same mechanism of response to the cancer treatment, which is suggested in the Office Action to be taught by Keegan.
	It is respectfully submitted that this is not persuasive. Claim 1 recites “responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment”, which is interpreted under the BRI as assuming that the new patient and the clump of subjects have a similar response to the cancer treatment based solely on a shared common feature of the genomic data. As Keegan teaches that patients with changes in particular proteins are predicted to respond poorly to the immunotherapy, it is considered that Keegan teaches identifying a same mechanism of response. 	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                  
/Lori A. Clow/Primary Examiner, Art Unit 1671